Thompson, J.,
delivered the opinion of the court on a motion for a rehearing.
We are asked to grant a rehearing in this cause, and it is suggested that we have overlooked, in the opinion which we rendered, a point which the plaintiff’s counsel supposed to be the most material point in the case, namely, that the question whether the wife was not a necessary party defendant was waived by the defendant in submitting the cause on the merits and failing to call the attention of the court to the fact. We did not overlook this point at all, but considered it fully, and it is entirely disposed of by what is said in the opinion. It is a mistake to suppose that the liability of a husband to pay the ante-nuptial debts of his wife is in the nature of a liability which is at the same time joint and several, so that an action can be brought to enforce it against both the husband and wife, or against the husband alone. No action can be maintained against a husband alone upon any obligation imposed by law to pay an ante-nuptial debt of his wife. It is only when he has made a substantive promise to pay such a debt, that an action can be brought against him alone, and then the action is not upon the obligation imposed by law, but upon the separate promise which he has made. In other words, the husband is not liable absolutely and at all events to pay an ante-nuptial debt of his wife, but he is liable sub modo; he is liable upon a condition, and that condition is that his wife shall stand liable with him. He may, of course, waive this *265right of being held liable only upon compliance with this condition. He waives it when he- agrees, upon request, to 'pay the debt. But there is no principle upon which it can be said that he waives it by submitting to a court of justice in a case in which he is sued — not upon any substantial promise, but upon his legal obligatipn — without the joinder of his wife, an agreement that certain facts are true, which, if true, show that he is not thus liable. If this were not so, there is no sense whatever in the cases cited in the original opinion, which hold that a judgment rendered against a husband alone on a contract of his wife made dum sola, may be arrested on motion. It is conceived that a judgment is never arrested for failing to join a party, unless the nature of the demand be such that, without the joinder of such party, there could be no judgment against the other party. It is not a mere question of a defect of parties. It is true that it is such a question in a certain sense; but it is such a question rather in the sense in which such a question would arise, if one man were sued upon a contract made by another man not his agent. This being so, there is no ground for contending that the defendant’s right not to answer for this debt in an action prosecuted against him alone, is waived by going to trial under such circumstances that the law treats him as though he had pleaded the general issue. No question of pleading arises where the parties agree upon the facts; but the only question is, whether, upon those facts, a recovery can be had against the defendant as he stands before the court.
But take the plaintiff’s position to be true. Suppose the action had been brought against him in the circuit court, and he had actually pleaded the general issue, the authorities go to show that no judgment could then have been rendered against him, but that such a judgment would be arrested on motion. This is precisely what was held in the leading case of Mitchison v. Hewson (7 Term Rep. 348). There the action was brought in the Court of King’s Bench, upon a *266debt contracted by the wife of the defendant before their marriage. The plea was the general issue. The plaintiff had a judgment, and this judgment was arrested on motion.' The case of Gage v. Reed (15 Johns. 403) is even stronger on the point. There the action was brought before a justice of the peace against the husband alone, upon a contract of the wife before the marriage. The defendant pleaded the general issue. No motion was made for a non-suit, nor was any objection made on account of the non-joinder of the wife in the justice’s court. The plaintiff had a judgment in the justice’s court, and the cause was removed to the supreme court by certiorari, which, under the practice then obtaining, operated as a writ of error. The court said: “The judgment is erroneous; for, although the defendant below did not insist on the non-joinder of his wife, he did not waive that objection. The agreement to try the cause on its merits was a waiver only of formal and technical objections, and would operate no further than to cure defects of that nature.” The judgment was accordingly reversed.
When the courts which pi'oceeded according to common-law modes of procedure, held that this was a matter which might be urged in arrest of judgment or assigned for error, they necessarily held that it was not waived by going to trial on the merits; for it is well settled that nothing can be assigned for error that could have been pleaded in abatement (Bac. Abr., tit. “ Error,” K. 5 ; Hanley v. Holmes, 1 Mo. 84, 96), and it would equally hold good, on principle, that nothing can be assigned for error which should have been specially pleaded, and which was not so pleaded.
The foregoing authorities dispose of the precise question insisted upon by the plaintiff, and show that he cannot have judgment against the defendant as the record now stands. He is, therefore, not entitled to a rehearing, and his motion is denied. Perhaps we ought to have rendered judgment for the defendant in this court. But we remand the cause *267so as not to conclude the question whether Mrs. Bamberger can yet be joined as a party.
Rehearing denied.
Judge Bakewell concurs; Judge Lewis is absent.